Per Curiam.

The intent of the statute was not to require the proffer of a two-year lease, but the offer of a lease after June 1, *5651956, to expire on June 30, 1958. (Business Rent Law, § 8, subd. [gg], par. [1]; L. 1945, ch. 314, as amd.; Report of Temporary Commission to Study Rents and Rental Conditions, N. Y. Legis. Doe., 1956, No. 57; Clark-Wile & Mayer v Littman, N. Y. L. J., Jan. 9,1959, p. 10, col. 6, motion for leave to appeal denied 7 A D 2d 901.)
The lease proffered to the tenant was on substantially similar terms and conditions as the existing tenancy.
The final order should be reversed, with $30 costs, and final order directed for the landlord as prayed for in the petition, with costs.
Concur — Hofstadter, J. P., Stbtjer and Tilzer, JJ.
Final order reversed, etc.